ALLOWANCE
The amendment filed 1/13/2022 has been entered.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-15 and 18-19 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a vehicle comprising: at least one hose extending from the vehicle and configured to extend below ground through a manhole; and a light system comprising: a storage member coupled to the vehicle; a flexible line held by the storage member; and a light source coupled to the flexible line, wherein the storage member is adapted to selectively extend and retract the light source together with the at least one hose below ground, wherein the light source is storable on the vehicle adjacent the storage member, and wherein one of the flexible line or the light source is removable from the vehicle to be able to be moved to remote manholes with respect to claim 1; and 
A vehicle comprising: US Patent Application No. 17/003,237 at least one hose extending from the vehicle and configured to extend below ground through a manhole; and a light system comprising: a storage member coupled to the vehicle; a flexible line removably held by the storage member; and a light source removably coupled to the flexible line; wherein one of the flexible line or the light source is removable from the vehicle to be able to be moved to remote manholes with respect to claim 18; as specifically called for in the claimed combinations.
The closest prior art, Inman (US 2016/0025284), teaches a vehicle comprising a light system comprising: a storage member coupled to the vehicle; a flexible line held by the storage member; and a light source coupled to the flexible line, wherein the storage member  is adapted 
However, Inman, does not include wherein the storage member is adapted to selectively extend and retract the light source together with the at least one hose below ground, wherein the light source is storable on the vehicle adjacent the storage member, and wherein one of the flexible line or the light source is removable from the vehicle to be able to be moved to remote manholes with respect to claim 1; and as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Inman reference in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nyfelt (WO 2021/058119) and Sidabras (US 5,195,823) hose with a light source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875